Citation Nr: 1540377	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-08 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
 in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, major depressive disorder, and post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for alcoholism, to include as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons, 23 Vet. App. at 5.  Here, the issues certified to the Board on appeal were entitlement to service connection for generalized anxiety disorder, major depressive disorder, and PTSD.  As the Veteran is seeking service connection for an acquired psychiatric disorder, the issues have been recharacterized as listed above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reports that he was personally assaulted in service.  There are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272 (1999); See also VA ADJUDICATION MANUAL M21-1, Part IV, subpart ii.1.D.5.  Because personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  It is often necessary to seek alternative evidence.  VA ADJUDICATION MANUAL M21-1, Part IV, subpart ii.1.D.5.n.

These "other types of evidence" may corroborate his account of the stressor incident.  Examples of such evidence (as applicable to the particulars of the alleged assault) include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is also one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the occurrence of the stressor include, but are not limited to: a request for a transfer to another duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether such evidence indicates the occurrence of a personal assault. 38 C.F.R. § 3.304(f)(5).

Although the Statement of the Case provided the Veteran with a copy of 38 C.F.R. § 3.304(f), review of the claims folder does not reveal that the Veteran has been provided notice specific to his contention that he was the victim of a sexual assault during active service.  This must be accomplished on remand.

The Veteran receives treatment from the VA Medical Center in Kansas City, Missouri.  The claims file includes VA medical records from April 2009 to June 2009.  Review of the records reveal references to VA treatment records going back to 1996 which are not associated with the claims file.  Additionally, the claims file does not reveal treatment records dated since June 2009.  As such, the claims must be remanded for additional VA treatment records to be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In the Veteran's May 2010 stressor statement, he notes an incident in service that resulted in an injury to his back.  He states that he started taking Tylenol over-the-counter.  The Veteran claims that he originally thought the pain in his back was from loading and unloading supplies.  The Veteran's enlistment exam from February 1980, did not show back problems.  The Report of Medical Examination reported no back problems.  The Veteran's service treatment records (STR) show multiple complaints of back pain.  A STR from January 1981, notes back was sore and a diagnosis of muscle strain.  A STR from June 1981, notes pain to mid back and a diagnosis of muscle strain, thoracic area.  The Veteran's STRs reflect three instances in July 1981, in which he complained of back pain.  The first STR from July 1981, notes a complaint of back pain and a prescription for Tylenol.  The second STR from July 1981, notes back pain for four days and a diagnosis of mild muscle strain.  The third STR from July 1981, notes a complaint for middle back pain and a diagnosis of mild muscle strain and spasms.  The Report of Medical History at separation from service, dated February 1983, shows the Veteran originally checking yes to recurrent back pain, but then crossed out and initialed no.  The clinical evaluation performed on separation finds the Veteran qualified for discharge and notes no spine or back problems.  The VA medical records associated with the claims file reference past medical and surgical history, however, no diagnosis of a back disability.  This remand requests the association with the claims file of additional evidence regarding the Veteran's medical treatment; if, and only if, the newly associated records reveal a diagnosis of a back disability, the Veteran must be afforded a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The VA medical records from April 2009 to June 2009, reflect a history of psychological issues.  The problem list notes polysubstance dependence, depressive disorder, major depression, IV drug use, alcohol abuse, suicidal ideation, and adjustment disorder with anxiety.  A psychological progress note from May 2009, notes that the Veteran has goals of learning better ways to cope with chronic mood and behavior symptoms related to his childhood physical, verbal, and sexual abuse.  The Veteran claimed he was physically beaten by his step-dad until the age of 13.  He then left the house to live with a family friend who started to sexually abuse the Veteran at the age of 15.  The Veteran also reported that during his time in the Navy, he was stationed outside Beirut in 1983 and witnessed the bombing of the city.  He reported intrusive memories several times a month.  The Veteran reported feeling devastated about the women and children who were killed.  He also reported that he frequently felt mad, angry, hurt, and defeat.

The Veteran's stressor statement, dated May 2010, noted a sexual assault that occurred in service.  The Veteran stated that he kept it to himself and it made him feel anger, shame, and guilt.  He stated that he learned in service that he could drink beer and whiskey to forget the pain, shame, and guilt.  The Veteran claimed that he is plagued with dreams that are sexual in context and have him doing unspeakable things and having unspeakable things done to him.  Review of the Veteran's STRs show a history of alcohol and drug use.  A STR dated September 1981, reflects that the Veteran was taken to sick bay in an abusive state of intoxication.  A STR dated October 1981, found the Veteran in possession of hashish.  The Veteran stated infrequent use of marijuana and never on board the ship.  A STR from January 1983, recommends that the Veteran be revaluated for THC abuse.  In a STR from February 1983, the Veteran stated that he had a positive urine test for marijuana in November.  He denied smoking marijuana before that.  He claimed he had smoked marijuana for about a year occasionally in 1981 to 1982, but he denied addiction to it.  The Veteran also stated that he started drinking alcoholic beverages when he was about 19 years old.  He had black out spells a couple of times and denied any DWIs.  He denied addiction to alcohol.  The Veteran's administrative record also shows discipline for a December 1982 event, in which the Veteran was drunk and disorderly while in uniform.  The above mentioned service incidents related to alcohol and drug use may reflect behavioral changes, and thus may be evidence of the sexual assault mentioned by the Veteran in his May 2010 statement.  As such, the Veteran must be afforded a VA medical examination to determine the existence and etiology of any acquired psychiatric disorder found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Since the outcome of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, major depressive disorder, and PTSD may impact on the Veteran's claims of entitlement to service connection for alcoholism, to include as secondary to an acquired psychiatric disorder, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board is unable to review the claims of entitlement to service connection for alcoholism, to include as secondary to an acquired psychiatric disorder until the issue of entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, major depressive disorder, and PTSD is resolved.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter compliant with 38 C.F.R. § 3.304(f) as required for PTSD claims based on in-service personal assault.  In particular, the notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.

2.  Attempt to obtain and associate with the claims file all VA medical records pertaining to the Veteran since 1996.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, if, and only if, the newly associated records reveal a diagnosis of a back disability, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any back disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset of symptomatology and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any back disability found to be present is related to or had its onset during service.  The examiner should commend on the back treatments received in service.  The rationale for all opinions expressed should be provided in a legible report.

4.  Thereafter, schedule the Veteran for a VA mental disorders examination, to be performed by a licensed psychiatrist or psychologist to determine the existence and etiology of any acquired psychiatric disorder found to be present.  The claims folder, including a copy of this REMAND, must be provided to the examiner for review of pertinent documents therein, and the examination report should reflect such review was accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the examination report.  The examiner is requested to provide an opinion regarding the following:

a.  Whether it is at least as likely as not (probability of at least 50 percent), that the Veteran's claimed in-service personal assault(s) occurred.  The examiner is directed to consider secondary records, as well as the Veteran's medical records, personnel records, and any lay statements submitted by the Veteran.

b.  Whether it is at least as likely as not (probability of at least 50 percent), that any currently manifested PTSD is etiologically related to the Veteran's in-service stressor(s).  

c.  If a psychiatric disorder other than PTSD is diagnosed, whether it is at least as likely as not (probability of at least 50 percent) that any such disorder is etiologically related to the Veteran's active service.

d.  Whether alcoholism is at least as likely as not (probability of at least 50 percent), due to or permanently aggravated by an acquired service connected psychiatric disorder.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




